Title: Agreement with George Harmer for the Public Use of Slaves, 3 February 1781
From: Jefferson, Thomas
To: 



In Council February 3d. 1781.

The Board agree to give thirty thousand weight of Tobacco for the within Slaves one year: and if Mr. Harmer takes them away on the 10th. of October, or at any time between that and the end of the year, he shall allow a Credit for a part of their cloathing and taxes proportioned to the time wanting to make up the compleat year. If they be withdrawn on Account of an Invasion, a Similar deduction is to be made for their Wages, Cloathing and taxes. Payment to be made half yearly.

Th Jefferson

